PER CURIAM:
On February 6, 1980, at about 9:30 p.m., claimants and their son were returning home from church in their 1980 Chevette. Claimant Charles R. Welch was travelling on Route 13/2 into Kanawha Falls, the place of their residence. Travelling at a low speed, he encountered ice on the roadway at the location of a hairpin turn. He lost control of his vehicle on the ice and slid into a retaining wall. Claimants seek $441.90, which amount represents the damages to their automobile.
Claimant Charles R. Welch testified that he travelled this route practically every day as he lives four tenths of a mile from the accident site. He had observed the water on the roadway the evening of this accident when he and his family were driving to church. The weather conditions were clear and cold. Evidently, ice formed during the time of claimants' stay in church.
Brady N. Workman, foreman at respondent's Glen Ferris Garage, testified that he is familiar with the area of the accident. This road had been treated prior to February 6, 1988. He stated that he had not received any complaints concerning ice at the place of the accident on the night it occurred. He explained that there is a small area of ditch line at that location because it is difficult to get in there to make a ditch line.
*165Roads in this State, in the winter months, frequently accumulate frost. An isolated patch of ice on a highway is generally insufficient to establish negligence on the part of respondent. Cole vs. Dept. of Highways, 14 Ct.Cl. 350 (1983). It is well established that the State neither insures nor guarantees the safety of travelers on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For these reasons, the Court is of the opinion to, and does, disallow this claim.
Claim disallowed.